849 P.2d 1160 (1993)
119 Or. App. 494
STATE of Oregon, Respondent,
v.
Dwayne JOHNSON, Appellant.
91-832-C-1; CA A71401.
Court of Appeals of Oregon.
April 21, 1993.
Theodore R. Kulongoski, Atty. Gen., Virginia L. Linder, Sol. Gen., and Timothy A. Sylwester, Asst. Atty. Gen., Salem, for motion.
Before RICHARDSON, C.J., and DEITS and DURHAM, JJ.
PER CURIAM.
The state moves for reconsideration of our opinion, State v. Johnson (A71401), 117 Or.App. 531, 842 P.2d 819 (1992), and contends that we incorrectly stated its concession. We said that the state had conceded that the trial court erred "in imposing an indeterminate sentence under the dangerous offender statute." As the state points out, it conceded only that the 15-year minimum determinate term was erroneous, because it exceeded the presumptive sentence prescribed by ORS 161.737(2).
We allow the motion for reconsideration to correct the statement of the state's concession. However, the case must be remanded for resentencing under State v. Davis, 315 Or. 484, 847 P.2d 834 (1993).
Reconsideration allowed; opinion modified and adhered to as modified.